TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00811-CR
                                      NO. 03-11-00812-CR
                                      NO. 03-11-00813-CR



                              Richard Earl Dennis, Jr., Appellant

                                                 v.

                                  The State of Texas, Appellee


  FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
                 NOS. A-10-0607-SA, A-10-0608-SA & A-10-0609-SA
               HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               These are appeals pursuant to Anders v. California, 386 U.S. 738 (1967). In

trial court cause number A-10-0607-SA (appellate cause number 03-11-00811-CR), the jury found

appellant Richard Earl Dennis, Jr., guilty of deadly conduct. See Tex. Penal Code Ann. § 22.05

(West 2011). In trial court cause number A-10-0608-SA (appellate cause number 03-11-00812-CR),

the jury found Dennis guilty of attempted capital murder of a peace officer. See id. § 19.03(a)(1)

(West Supp. 2012). In trial court cause number A-10-0609-SA (appellate cause number 03-11-

00813-CR), Dennis pleaded guilty to the offense of evading arrest with a motor vehicle. See id.

§ 38.04 (West Supp. 2012). The jury assessed punishment at two-years’ imprisonment for the

offense of evading arrest, fifteen-years’ imprisonment for the offense of deadly conduct, and life in

prison for the offense of attempted capital murder. These appeals followed.
               The jury heard evidence that on May 24, 2010, San Angelo police officer

Robert Roger attempted to pull over, for an expired registration, a car filled with three passengers

and driven by Dennis. Rather than stopping, Dennis attempted to evade Officer Roger, accelerating

to speeds in excess of one hundred miles per hour. The chase lasted for several minutes proceeding

along streets, highways, yards, and through a school zone. These facts were not only recounted for

the jury through Roger’s trial testimony, but also reflected in his police cruiser’s in-car video of

the chase. Eventually, Dennis lost control of the car in a residential yard. Officer Roger rammed

Dennis’s car with his police cruiser, ending the automobile chase, and stepped out of his vehicle.

At the same time, Dennis jumped out of his car, leveled his handgun at Officer Roger, fired a single

shot into the officer’s chest from between twelve and twenty feet away, and then fled on foot.

Fortunately, Officer Roger was wearing a bulletproof vest and survived. The jury also viewed the

in-car video from the cruiser of another police officer, Louis Kolb, who arrived at the scene moments

after the shooting occurred.

               Following the shooting, law enforcement mobilized all available forces to locate

Dennis. Later that evening, the San Angelo Police SWAT team surrounded a residential home in

which Dennis was suspected to be hiding. SWAT officer David Olsen knocked down the front door

with a battering ram, but found the entrance had been barricaded within. Shortly thereafter, a shot

was fired from within the home, while the SWAT team was still located near the entrance. The

SWAT team then fired a round of tear gas into the home in an effort to get Dennis to surrender.

According to various witnesses, Dennis made a statement to the effect that the police should “come

in and get him.” Instead, the SWAT team opted to fire another round of tear gas into the home.

Shortly thereafter, Dennis exited the home, dropped his handgun, and was placed under arrest.

                                                 2
               Subsequent investigation revealed that a bullet embedded in Officer Roger’s

bulletproof vest had been fired from the gun in Dennis’s possession at the time of his arrest, and

that the bullet matched cartridges still remaining in the gun. In addition, police located a bullet in

the ceiling of the home that also matched the bullet fired at Officer Roger. An expert testified as

to the trajectory of the bullet fired in the home and Dennis’s likely location when he fired towards

the doorway.

               The defense offered only one witness during the guilt/innocence phase of the trial,

one of Dennis’s passengers, Kelsi Hauk. Hauk testified that the night before the chase, she, Dennis,

and another passenger, Cazz Carr, had smoked “meth” together, and that they all had been awake

for several days straight.

               After the jury found Dennis guilty of evading arrest (to which he had pleaded guilty),

deadly conduct, and attempted capital murder, the jury proceeded to consider punishment. Dennis

pleaded true to an enhancement paragraph alleging a prior conviction concerning possession

with intent to deliver methamphetamine. The State called several witnesses during sentencing

who testified to their knowledge of Dennis’s prior criminal offenses and Dennis’s association with

a criminal street gang. Also admitted into evidence was photographic evidence of Dennis’s

association with the criminal street gang. The defense also offered several witnesses during

sentencing. These witnesses professed a belief that Dennis could be rehabilitated and vouched for

what they believed was Dennis’s good character.

               After final arguments and deliberation, the jury assessed punishment as noted above

and the district court sentenced Dennis accordingly. This appeal followed.



                                                  3
               In each cause, Dennis’s court-appointed attorney has filed a motion to withdraw

supported by a brief concluding that the appeal is frivolous and without merit. The briefs meet

the requirements of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. See 386 U.S. at 744-45; see also

Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie

v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim.

App. 1972). Dennis was mailed copies of counsel’s briefs and advised of his right to examine

the appellate record and to file a pro se brief. In response, Dennis requested, and was granted, a

ninety-day extension of time to file his pro se brief. The deadline has passed, and Dennis has failed

to file a brief or otherwise contact the Court to request additional time.

               We have reviewed the records and counsel’s briefs and agree that the appeals are

frivolous and without merit. We find nothing in the records that might arguably support the appeals.

In each cause, counsel’s motion to withdraw is granted.

               The judgments of conviction are affirmed.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Henson

Affirmed

Filed: December 21, 2012

Do Not Publish



                                                  4